DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art in the record (in particular, US Pub. 2019/0208408 to Frenne et al. (hereinafter “Frenne”)) does not disclose, with respect to claim 1, predefining a set of second timing relationships between time-domain units where downlink data supported by a present system are located and the time-domain units for the uplink HARQ feedback of the downlink data, or notifying the set of second timing relationships to the UE through signaling; receiving capability information reported by the UE; in response to determining, according to the capability information, that the UE supports dynamic HARQ feedback, generating a generation configuration for the set of first timing relationships; and sending, to the UE, the generation configuration for generating, by the UE, the set of first timing relationships according to the generation configuration and the set of second timing relationships as claimed.  Rather, Frenne teaches generating uplink HARQ feedback indication information for the present downlink data, a timing relationship indicated by the uplink HARQ feedback indication information being comprised in a set of first timing relationships between time-domain units where downlink data for the UE are located and time-domain units for uplink HARQ feedback of the downlink data (“The DCI bit field represents the delay value e.g. denoted as k_HARQ_i, wherein i=0, 1, 2, 3, defining a subframe offset relative to the subframe for which the wireless device 10 receives the DCI, assuming an example of 4 values. See table A” in [0056], Table A and hence the bits in the DCI indicated the delay k_HARQ relative to the downlink transmission for transmitting back HARQ-ACK).  The same reasoning applies to claims 7 and 19 mutatis mutandis.  Accordingly, claims 1, 2, 4-8, 10-12, 19, 20, 22-24, 29 and 30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414